Opinion by
Judge Pryor :
The mortgage was executed to secure the debt due the appellee, and there is no reason, if unpaid, why the appellee should not be allowed to foreclose the mortgage. A more minute and specific description of the property mortgaged could not well have been given, and it is a novel suggestion that because the writing does not describe the real estate as being in Campbell county it is therefore void. The action to enforce the mortgage is local, and the petition alleges that the real estate is in Campbell county. That fact is undenied.
Judgment affirmed.